Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of independent claims 1, 15, and 29 and dependent claims 2-6, 8-10, 14, 16-18, 20, 22-24, and 28, applicant argues the claims as amended should not be rejected under 35 USC § 101 because the claims recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered, but are not found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-6, 8-10, 14-18, 20, 22-24, 28-29 is maintained. It is noted that claims 7, 11-13, 19, 21, and 25-27 have been canceled. Applicant argues the computer technology and systems for processing to improve computer functionality of image processing qualifies as eligible subject matter, however, it is noted the claim as presented does not explicitly show the improvement being completed. First, the additional elements or combination of elements “processor and device” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “processor and device” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. Second, the modification is done based on the brightness and brightness enhancement multipliers and it is not clear what this modification is. It is note, the abstract idea rejection can be overcome by explicitly stating the generation of the modified first image. Examiner recommends the amendment of the claim to recite the generation 

35 USC § 103
With regards to the 35 USC § 103 rejection of independent claim(s) 1, 15, and 29, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1, 15, and 29 has been withdrawn. Accordingly, the prior art rejections with respect to all of 1-6, 8-10, 14-18, 20, 22-24, 28-29 have been withdrawn. 
< Remainder of Page Left Intentionally Blank >
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 15 and 29 and dependent claims 2-6, 8-10, 14, 16-18, 20, 22-24, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of gathering image data, identifying information within the image data such as brightness and location information with respect to reference information, modifying the brightness based upon a determined multiplier from the analysis. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “processor and device” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “processor and device” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661